

117 HR 4368 IH: To amend title 4, United States Code, to permit the flag of the United States to be flown at half-staff in the event of the death of the Mayor of the District of Columbia.
U.S. House of Representatives
2021-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4368IN THE HOUSE OF REPRESENTATIVESJuly 6, 2021Ms. Norton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 4, United States Code, to permit the flag of the United States to be flown at half-staff in the event of the death of the Mayor of the District of Columbia. 
1.Flying flag of United States at half-staff in the event of the death of the Mayor of the District of ColumbiaSection 7(m) of title 4, United States Code, is amended— (1)in the fourth sentence, by striking Government and the Governor of a State, territory, or possession, and inserting Government, the Governor of a State, territory, or possession, and the Mayor of the District of Columbia,; and
(2)in the eighth sentence, by striking or the Governor of a State, territory, or possession; and inserting , the Governor of a State, territory, or possession, or the Mayor of the District of Columbia;. 